DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/22/2022 are as follows:	
	Claim 18 is canceled,
	Claim 21 is new,
	Claims 1-17 and 19-21 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 5, 7, 9, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (U.S. Patent Publication No. 2016/0187072, “Robb”, previously cited) in view of Huang et al. (U.S. Patent Publication No. 2015/0075760, “Huang”, previously cited).

Regarding Claim 1, Robb discloses a heat exchanger comprising: 
a hollow tube (110) extending from a tube inlet to a tube outlet, said hollow tube including a wall inner surface (112) comprising a first aluminum alloy (¶0011); 
a first fluid flow path along the wall inner surface from the tube inlet to the tube outlet (fig 3); 
a turbulator (130) disposed within the hollow tube along the first fluid flow path, said turbulator comprising a second aluminum alloy (¶0015);
a second fluid flow path across an outer surface of the wall (fig 2).
However, Robb does not explicitly disclose wherein the second aluminum alloy is less noble than the first aluminum alloy. Huang, however, discloses a heat exchanger (fig 1) wherein a second alloy (of fins 60) is less noble than a first aluminum alloy (of tubes 30, 40, ¶0004). Huang teaches that allows for greater corrosion resistance of the tubes (¶0003). It would have been obvious to a person of ordinary skill in the art for Robb to have the second alloy less noble than the first alloy in order to increase the corrosion resistance of the tubes. 

Regarding Claim 2, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses a shell (210, fig 2) around the second flow path and the hollow tube (110), the shell including an inlet (212) and an outlet (216) in operative fluid communication with the second fluid flow path.

	Regarding Claim 4, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses wherein the wall inner surface (112) comprises the first aluminum alloy (¶0011).

	Regarding Claim 5, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses wherein the second aluminum alloy includes zinc (¶0011).

	Regarding Claim 7, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses wherein the hollow tube (110) wall is arranged as a hollow cylinder around the first fluid flow path (fig 1).

	Regarding Claim 9, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses a heat transfer system comprising a heat transfer fluid circulation loop (320) in operative thermal communication with a heat source and a heat sink, wherein the heat exchanger of claim 1 is disposed as a thermal transfer link between the heat transfer fluid (202, fig 3) and the heat source (201, ¶0021-0025).

	Regarding Claim 11, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses wherein the heat transfer fluid comprises water (¶0021).

	Regarding claim 21, the combination of Robb and Huang discloses all previous claim limitations. Robb further discloses wherein the turbulartor (130) comprises a twisted flat metal tape-like sheet (such as described in ¶0014). 
	
5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodd and Huang as applied to claim 1 above, and further in view of Duda et al. (U.S. Patent No. 5,839,646, “Duda”, previously cited).

Regarding Claim 3, the combination of Robb and Huang discloses all previous claim limitations. However, they do not explicitly disclose wherein the wall inner surface comprises a copper alloy. Duda, however, disclose a heat exchanger (fig 1) wherein the wall inner surface (of tube 1) comprises a copper alloy (col 3, lines 2-3) with an aluminum alloy turbulator (3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Robb, as modified, to provide a copper alloy for the hollow tube in order to optimize the heat exchange capacity of the system. 

6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb and Huang as applied to claim 1 above, and further in view of Sircar (U.S. Patent No. 6,623,693, previously cited).

Regarding Claim 6, the combination of Robb and Huang discloses all previous claim limitations. However, they do not explicitly disclose wherein the second aluminum alloy includes an alloying element selected from tin, indium, gallium, or combinations thereof. However, such materials are old and well known in the art of heat exchangers. For example Sircar discloses a heat exchanger made of aluminum alloy with tin and indium as an alloying elements (col 2, lines 11-23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Robb, as modified, to have the second aluminum alloy have tin and indium as an alloying elements such as taught Sircar in order to optimize the heat transfer characteristics as well as the structure characteristics of the turbulator.  

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb and Huang as applied to claim 1 above, and further in view of Feldhege (U.S. Patent Publication No. 2017/0234630, previously cited).

Regarding Claim 8, the combination of Robb and Huang discloses all previous claim limitations. However, they do not explicitly disclose a plurality of fins comprising a third aluminum alloy extending outwardly from an outer surface of the wall. Feldhege, however, discloses a heat exchanger (fig 1) wherein a plurality of fins (2) comprising a third aluminum alloy (¶0017, as it different from the alloys of tubes and headers) extending outwardly from an outer surface of the wall. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Robb, as modified, to provide fins with a third aluminum alloy such as taught by Feldhege in order to increase the heat exchanger efficiency of the device. 

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb and Huang as applied to claim 9 above, and further in view of Hartfield et al. (U.S. Patent Publication No. 2015/0354873, “Hartfield”, previously cited).

Regarding Claim 10, the combination of Robb and Huang discloses all previous claim limitations. However, they do not explicitly wherein the heat transfer fluid circulation loop is in operative fluid communication with the first fluid flow path. Hartfield, however, discloses a heat exchanger system (fig 1A) wherein a heat transfer fluid circulation loop is through hollow tubes (144, ¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Robb, as modified, to have the heat transfer fluid circulation loop in operative fluid communication with the inner surface of the hollow tubes and thus the first fluid flow path in order to optimize the heat exchanger between the fluids. 

9.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb and Huang as applied to claim 9 above, and further in view of Katoh et al. (U.S. Patent Publication No. 2018/0201098, “Katoh”, previously cited).

Regarding Claim 12, the combination of Robb and Huang discloses all previous claim limitations. However, they do not explicitly wherein the heat transfer fluid comprises alcohols, glycols, chlorides, formats/acetates, or ammonia. Katoh, however, teaches a heat exchange system (fig 1) wherein a heat transfer fluid comprises alcohol (ethylene glycol, ¶0383). Katoh teaches that this prevents freezing of the coolant (¶0383). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Robb, as modified, to have the heat transfer fluid be ethylene glycol such as taught by Katoh in order to prevent freezing of the coolant. 

Regarding Claim 13, the combination of Robb, Huang, and Katoh discloses all previous claim limitations. Robb, as modified, further discloses wherein the alcohol comprises ethylene glycol (¶0383, Katoh). 


10.	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield et al. (U.S. Patent Publication No. 2015/0354873, “Hartfield”, previously cited) in view of Robb et al. (U.S. Patent Publication No. 2016/0187072, “Robb”, previously cited) in view of Huang et al. (U.S. Patent Publication No. 2015/0075760, “Huang”, previously cited)

	Regarding Claim 14, Hartfield discloses a heat transfer system (fig 1A) comprising: 
a first heat transfer fluid circulation loop (100) in thermal communication with a heat sink (129), comprising a refrigerant in operative fluid communication with a heat absorption side of a cross-over heat exchanger (140); 
a second heat transfer fluid circulation loop (of tubes 144, ¶0047) in thermal communication with a heat source, comprising an aqueous heat transfer liquid in operative fluid communication through a hollow tube (144).
However, including a wall inner surface that comprises a first aluminum alloy on a heat rejection side of the cross-over heat exchanger, said hollow tube further including a turbulator disposed within the hollow tube comprising a second aluminum alloy. Robb, however, discloses a heat transfer system having a hollow tube (110) with a first aluminum alloy (¶0011) on a heat rejection side of the cross-over heat exchanger (fig 2), said hollow tube further including a turbulator (130) disposed within the hollow tube comprising a second aluminum alloy (¶0015). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hartfield to provide the turbulator of Robb in order help facilitate greater heat exchange efficiency between the two fluids.
However, Hartfield, as modified, does not explicitly disclose wherein the second aluminum alloy is less noble than the first aluminum alloy. Huang, however, discloses a heat exchanger (fig 1) wherein a second alloy (of fins 60) is less noble than a first aluminum alloy (of tubes 30, 40, ¶0004). Huang teaches that allows for greater corrosion resistance of the tubes (¶0003). It would have been obvious to a person of ordinary skill in the art for Hartfield, as modified, to have the second alloy less noble than the first alloy in order to increase the corrosion resistance of the tubes. 

Regarding Claim 15, the combination of Hartfield, Robb, and Huang discloses all previous claim limitations. Hartfield further discloses wherein the first heat transfer fluid circulation loop (100) includes a compressor (110), a heat rejection heat exchanger (120) in thermal communication with the heat sink (129), an expansion device (130), and the heat absorption side of the cross-over heat exchanger (140), connected together in order by conduit (fig 1).

Regarding Claim 16, the combination of Hartfield, Robb, and Huang discloses all previous claim limitations. However, they do not explicitly disclose wherein the system is configured to reduce the aqueous heat transfer liquid below 0°C. However, since Hartfield, as modified, teaches cooling an aqueous heat transfer fluid, the exact temperature range to which it is cooled is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result it that the temperature of the aqueous solution is the temperature at which the fluid can be utilized. It would not be inventive to determine the optimal temperature via routine experimentation and it would have been obvious to have the fluid cooled below 0°C.

Regarding Claim 19, the combination of Hartfield, Robb, and Huang discloses all previous claim limitations. Hartfield, as modified, further discloses wherein the second aluminum alloy includes zinc (¶0011, Robb). 

11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield, Robb, and Huang as applied to claim 14 above, and further in view of Katoh et al. (U.S. Patent Publication No. 2018/0201098, “Katoh”, previously cited).

Regarding Claim 17, the combination of Hartfield, Robb, and Huang discloses all previous claim limitations. However, they do not explicitly wherein the heat transfer fluid comprises alcohols, glycols, chlorides, formats/acetates, or ammonia. Katoh, however, teaches a heat exchange system (fig 1) wherein a heat transfer fluid comprises alcohol (ethylene glycol, ¶0383). Katoh teaches that this prevents freezing of the coolant (¶0383). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hartfield, as modified, to have the heat transfer fluid be ethylene glycol such as taught by Katoh in order to prevent freezing of the coolant. 

12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartfield, Robb, and Huang as applied to claim 14 above, and further in view of Sircar (U.S. Patent No. 6,623,693, previously cited).

Regarding Claim 20, the combination of Hartfield, Robb, and Huang discloses all previous claim limitations. However, they do not explicitly disclose wherein the second aluminum alloy includes an alloying element selected from tin, indium, gallium, or combinations thereof. However, such materials are old and well known in the art of heat exchangers. For example Sircar discloses a heat exchanger made of aluminum alloy with tin and indium as an alloying elements (col 2, lines 11-23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hartfield, as modified, to have the second aluminum alloy have tin and indium as an alloying elements such as taught Sircar in order to optimize the heat transfer characteristics as well as the structure characteristics of the turbulator.  
Response to Arguments
13.	Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 6-7 and 10) that Robb does not the fins (130) being turbulators as required by the claims. The Examiner respectfully disagrees; Robb teaches that the fins may be twisted helically (see ¶0014) and thus is interpreted as a “turbulator”.
Applicant argues (page 7) one of ordinary skill in the art would have added fins of a second alloy less noble than a first alloy of the outer tube 110 to the heat exchange fin-tube of Robb. One of ordinary skill in the art would not have been motivated to modify the fins 130 of Robb to include a second alloy less noble than a first alloy of the outer tube 110 of Robb in view of Huang. The Examiner respectfully disagrees; the examiner respectfully disagrees; a person of ordinary skill in the art would understand that fins on either of the inside or the outside of the tube 110 would benefit from being less noble in order to reduce corrosion.
Applicant argues (pages 8-9) that one of ordinary skill in the art would not have modified the fins 130 of Robb to include a second aluminum alloy, including an alloying element selected from tin, indium, gallium, or combinations thereof, that is less noble than the copper or first aluminum alloy. The examiner respectfully disagrees; Sircar is not relied upon to teach the nobility of the material, rather Huang is relied upon to teach this limitation. 
Applicant argues (page 10) that one of ordinary skill in the art would not have been motivated to modify a heat transfer system comprising a second heat transfer fluid circulation loop in thermal communication with a heat source, comprising an aqueous heat transfer liquid in operative fluid communication through a hollow tube, wherein the system is configured to reduce the aqueous heat transfer liquid below 0°C, the hollow tube including a wall inner surface that comprises a copper alloy or a first aluminum alloy on a heat rejection side of the cross-over heat exchanger, to include a turbulator disposed within the hollow tube comprising a second aluminum alloy that is less noble than the copper or first aluminum alloy. In particular, it is the present application that discloses. The Examiner respectfully disagrees; Robb, as modified, teaches a heat transfer system which would inherently cool a fluid, a person of ordinary skill in the art would understand that the temperature to which a fluid is cooled to would be an obvious variable which could be optimized via routine experimentation. 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763